Title: From John Adams to Nc., Grand Jury of Salisbury, 10 November 1798
From: Adams, John
To: Salisbury, Nc., Grand Jury of



To the Grand Jury for the District of Salisbury in the State of North CarolinaGentlemen
Quincy Nov. 10. 1798

I thank you for an Address equally respectfull and affectionate, & for your generous approbation of my Administration. I congratulate you on the remarkable Felicity of your District, is so on the entire an Unanimity of political sentiment and opinion, which prevails in your District, a felicity as prescious as it is remarkable. Our Fellow Citizens throughout the Union, agree in general, however very well with you, in thinking, that the most solid & important Interests of the United States would be injured, by purchasing Wealth, Ease or personal safety at the Expence of their Dignity and Honor; and that the Loss of national Character ought to be dreaded as an irreparable Misfortune.
The Prayers of my Fellow Citizens to the Supreme Ruler, in my behalf, are always heard with the most lively sensibility, and can be answered only by mine for their best Interests.
John Adams